SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

36
CA 12-01503
PRESENT: SMITH, J.P., FAHEY, VALENTINO, WHALEN, AND MARTOCHE, JJ.


WALTER J. NARY, II, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

ROSEMARY JONIENTZ, DEFENDANT.
------------------------------------------
STATE FARM INSURANCE COMPANIES, APPELLANT.


HISCOCK & BARCLAY, LLP, ROCHESTER (GARY H. ABELSON OF COUNSEL), FOR
APPELLANT.

CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered October 27, 2011. The order, insofar as appealed
from, directed State Farm Insurance Companies to produce certain
documentation.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this personal injury action, nonparty State Farm
Insurance Companies (State Farm) appeals from an order insofar as it
denied in part State Farm’s motion to quash the subpoena duces tecum
of plaintiff and ordered State Farm to produce certain documents. We
conclude that this appeal is moot inasmuch as the documents at issue
herein were never admitted in evidence at trial (see generally Matter
of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Gannett Co., Inc.
v Doran, 74 AD3d 1788, 1789). The exception to the mootness doctrine
does not apply under these circumstances (see generally Hearst Corp.,
50 NY2d at 714-715).




Entered:   March 15, 2013                       Frances E. Cafarell
                                                Clerk of the Court